ORDER
PER CURIAM.
Karen Vincenc appeals from the trial court’s judgment entered upon a jury verdict in favor of Daniel Baumgartner in a dental malpractice action. Vincenc claims the trial court erred in: (1) denying her request for a mistrial; (2) giving a comparative fault verdict director; (3) denying her motion in li-mine; and (4) allowing improper evidence, comment, and argument by Baumgartner.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The evidence in support of the jury verdict is not insufficient. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with 84.16(b).